Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 1 of 22 PageID #: 36383




                    UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CITY OF HUNTINGTON,
      Plaintiff,
v.                                       Civil Action No. 3:17-cv-01362
AMERISOURCE BERGEN DRUG
CORPORATION, et al.,
      Defendants.
______________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,                           Consolidated case:
v.                                       Civil Action No. 3:17-cv-01665
AMERISOURCE BERGEN DRUG
CORPORATION, et al.,
    Defendants.



    PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’
     MOTION TO EXCLUDE EXPERT TESTIMONY FROM G. CALEB
                        ALEXANDER
 Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 2 of 22 PageID #: 36384




                                                     TABLE OF CONTENTS
                                                                                                                                         Page
TABLE OF AUTHORITIES ................................................................................................................... II
INTRODUCTION ................................................................................................................................ 1
LEGAL STANDARD ........................................................................................................................... 4
FACTUAL BACKGROUND .................................................................................................................. 4
     Dr. Alexander’s Qualifications ..................................................................................................4
     Dr. Alexander’s Report ..............................................................................................................5
     Dr. Alexander’s Deposition Testimony .....................................................................................7
ARGUMENT ...................................................................................................................................... 9
           I.         IN THE MDL, JUDGE POLSTER REJECTED THE SAME ARGUMENTS DEFENDANTS
                      MAKE HERE ............................................................................................................. 9
           II.        DR. ALEXANDER’S TESTIMONY IS HELPFUL AND HIGHLY RELEVANT ................... 10
                      A.         Defendants Do Not Challenge the Contents of Dr. Alexander’s Plan ...... 10
                      B.         Dr. Alexander’s Plan Fits the Facts of this Case ...................................... 11
                      C.         Dr. Alexander Is Not Required to Conduct the Additional Analyses
                                 Demanded by Defendants to Make His Testimony Relevant ................... 13
CONCLUSION.................................................................................................................................. 16




                                                                        i
 Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 3 of 22 PageID #: 36385




                                                    TABLE OF AUTHORITIES

Cases                                                                                                                               Page(s)

Alliance v. Baker,
       959 N.E.2d 538 (Ohio Ct. App. 2011) ..............................................................................14

County of Erie, New York v. Colgan Air, Inc.,
      711 F.3d 147, 153 (2d Cir. 2013) ......................................................................................14

Daubert v. Merrell Dow Pharm., Inc.,
      509 U.S. 579 (1993) ........................................................................................................... 4

Grant Thornton LLP v. Fed. Deposit Ins. Corp.,
       No. CIV.A. 1:00-0655, 2007 WL 4591412, at *1 (S.D.W. Va. May 6, 2007) (Faber,
       Chief J.) ............................................................................................................................. 4

In re: Nat’l Prescr. Opiate Litig.,
        No. 1:17-md-2804, Order Denying Defendants’ Abatement Motion,
        ECF. No. 2519 (N.D. Ohio Aug. 26, 2019) ....................................................................... 1

In re: Opioid Litig.,
        No. 19-C-9000, Order Regarding Plaintiffs’ Motion to Strike Defendants’
        Notices of Non-Party Fault (W.V. Cir. Ct. Kanawha Cnty. July 29, 2020) .................... 14

Maryland Cas. Co. v. Therm-O-Disc, Inc.,
      137 F.3d 780 (4th Cir. 1998) ............................................................................................. 8

State ex rel. Smith v. Kermit Lumber,
        200 W. Va. 221, 245, 488 S.E. 2d 901, 925 (1997) ......................................................... 14

Ypsilanti Charter Twp. v. Kircher,
      761 N.W.2d 761 (Mich. App. 2008) .................................................................................14




                                                                      ii
    Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 4 of 22 PageID #: 36386




         Plaintiffs the City of Huntington and Cabell County Commission submit this Memorandum

of Law in Opposition to Defendants’ Motion to Exclude Expert Testimony From G. Caleb

Alexander (the “Motion”) (Dkt. No. 1069). Plaintiffs oppose the Motion for the reasons set forth

below.

                                                 INTRODUCTION
         Dr. Alexander is a preeminent epidemiologist and primary-care doctor at the Johns

Hopkins Bloomberg School of Public Health. He has published dozens of peer-reviewed articles

about opioid prescribing and the opioid epidemic; he has testified before Congress and federal

agencies about prescription opioids and the epidemic; he co-edited a Johns Hopkins report that

includes recommendations to abate the opioid epidemic; and he has prepared opioid abatement

plans in other lawsuits. Judge Polster denied Defendants’ Daubert motion in the federal opioids

multidistrict litigation (the “MDL”), finding Dr. Alexander qualified to testify about opioid

abatement plans and finding his opinions to be relevant, helpful, and reliable. In re Nat’l Prescr.

Opiate Litig., No. 1:17-md-2804, Order Denying Defendants’ Abatement Motion, ECF. No. 2519

(N.D. Ohio Aug. 26, 2019) (“MDL Op.”).1

         Dr. Alexander’s assignment in this case was similar to his assignment in the MDL. He was

asked to prepare a comprehensive evidence-based plan to abate the opioid epidemic in the Cabell

Huntington Community, just as he prepared such a plan for Cuyahoga and Summit Counties in the




1
  The MDL Op. is attached as Exhibit A. Pursuant to the Court’s August 28, 2020 Order, because the Motion “touches
on a ruling of the MDL court,” Defendants were required to “incorporate a footnote on the first page of their motion,”
in bold and all caps, notifying the Court that the Motion “raises an issue similar or identical to one raised in the MDL
court.” Their footnote should have taken this form: DR. CALEB ALEXANDER WAS THE SUBJECT OF A
DAUBERT MOTION FILED IN THE MDL COURT. JUDGE POLSTER DENIED THE MOTION.
Defendants did not comply with this requirement. They were also required to “explain why West Virginia (or some
other law) counsels a different result in these cases.” ECF No. 898, ¶ 9(b). Their explanation of Judge Polster’s
decision (Motion at 1 fn. 1) does not adequately address its holdings.



                                                           1
    Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 5 of 22 PageID #: 36387




MDL.2 He has done so, recommending dozens of specific programs. His abatement plan is

tailored to the Community’s population and commensurate with the severity of the local epidemic,

and it reflects extensive research about the Community. Appendix D to his Report is a “Redress

Model,” a detailed spreadsheet which specifies the population sizes and program needs for each

component of his abatement plan, based on governmental data and other sources. The Redress

Model also includes medical-related cost data for the programs.3

         Defendants’ Motion does not challenge the contents of Dr. Alexander’s abatement plan.

Defendants do not argue that any of his recommended programs would be ineffective, they do not

dispute that the programs are necessary to abate the epidemic, and they have not retained an

epidemiologist to suggest a different abatement plan. They do not dispute any of the population

or cost data in Dr. Alexander’s Redress Model. The only defense expert who responded to his

Report is Robert Rufus, a CPA, who admitted that he is unqualified to challenge Dr. Alexander’s

opinions.

         The primary argument of Defendants’ Motion is that some of the programs recommended

in Dr. Alexander’s abatement plan already exist and are currently funded. Defendants contend

that he should have discounted his plan to account for that. But the question of whether Defendants

are entitled to any discount is an issue for the Court, and the amount of any such discount is a

matter for Defendants to prove.4 As he did in the MDL, Dr. Alexander provides a comprehensive



2
 As used in Dr. Alexander’s report, “the Cabell-Huntington Community” or “the Community” refers to “the entire
community of Cabell County and the City of Huntington.” Plaintiffs’ Appendix of Expert Reports (“Expert App’x”),
Dkt. No. 1097-1, Exh. 1.a, G. Caleb Alexander, MD, MS Expert Witness Report entitled “Abatement Plan for
Addressing the Opioid Crisis in Cabell County and the City of Huntington,” dated August 3, 2020 (“Report”), ¶ 1.
3
 Expert App’x, Dkt. No. 1097-5, Exh. 1.e, Alexander Report Appendix D – Redress Model, dated Aug. 3, 2020; id.,
Dkt. No. 1097-6, Exh. 1.f, Alexander Report Revised Appendix D – Redress Model, dated Aug. 26, 2020.
4
  Plaintiffs have briefed the question of accounting for money from “collateral sources,” and explained why the
existence of such funding, even if it could be presumed to continue, would not affect Plaintiffs’ right to recover the
costs of abatement. See Plaintiffs’ Motion In Limine to Preclude Evidence, Testimony, Statements, or Arguments


                                                          2
    Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 6 of 22 PageID #: 36388




survey of the total abatement needs in the Community, inclusive of current programs. That

analysis of the “full cost” of abatement is relevant and helpful to the Court in fashioning the

equitable remedy of abatement. The Court can discount the plan to account for current programs

and funding if evidence and equities support doing so. Judge Polster reached that conclusion in

denying Defendants’ very similar Daubert motion in Ohio. See MDL Op. at 5.

           That Dr. Alexander’s plan does not reflect the discounts that Defendants think they are

entitled to does not mean it does not “fit” the facts of this case. On the contrary, Dr. Alexander’s

abatement plan is highly customized to the Cabell Huntington Community. His plan draws on

facts provided by local leaders, fact depositions in this case, local reports, news articles, local data,

and other local sources, in addition to national academic studies. The plan’s components reflect

local needs based on the opioid epidemic in the Community.

           Defendants also claim that Dr. Alexander should have somehow differentiated his

recommended abatement programs between prescription and illicit opioids, but as he (and

Plaintiffs’ other experts) explain, the opioid epidemic for which Defendants are responsible

involves all opioids, not just prescription opioids. The widespread availability of prescription

opioids is causally connected to use of illicit opioids, as individuals who become addicted to

prescription medications shift to more readily available and, often, cheaper, illegal drugs. See,

e.g., Report ¶¶ 22-23. As Dr. Alexander testified, the abatement measures cannot be differentiated

and should not as a matter of public health policy.5 It is therefore appropriate for Dr. Alexander

to provide an abatement plan that addresses both prescription and illicit opioids.




Pertaining to Any Payments the Plaintiffs Received From Collateral Sources (“Collateral Source Motion”), ECF No.
1006-0 (Sept. 22, 2020).
5
    Exh. B, Transcript of Dr. G. Caleb Alexander Deposition (“Alexander Tr.”) (Sept. 18, 2020) at 242:16-243:7.



                                                          3
    Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 7 of 22 PageID #: 36389




                                           LEGAL STANDARD
         Plaintiffs incorporate herein the legal standards governing Daubert motions set forth in

Plaintiffs’ Memorandum in Opposition to Defendants’ Motion to Exclude the Expert Testimony

of Andrew Kolodny, to which the Court is respectfully referred. Dkt. No. 1099 at 4-7. Denying

Defendants’ Motion is particularly appropriate here, as this Court has recognized, given that this

case is a bench trial. “Under Daubert, the court concludes the better approach in this bench trial

is to admit the testimony of all of the recognized experts that it permitted to testify and, in the

words of the Supreme Court, allow ‘[v]igorous cross-examination, presentation of contrary

evidence’ and careful weighing of the burden of proof to test ‘shaky but admissible evidence.’”

Grant Thornton LLP v. Fed. Deposit Ins. Corp., No. CIV.A. 1:00-0655, 2007 WL 4591412, at *1

(S.D.W. Va. May 6, 2007) (Faber, J.) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579

(1993)).

                                       FACTUAL BACKGROUND
Dr. Alexander’s Qualifications
         Dr. Alexander is a practicing general internist and Professor of Epidemiology and Medicine

at the Johns Hopkins Bloomberg School of Public Health. He is a primary care doctor with

approximately 250 patients, including patients with opioid use disorder (“OUD”) and patients who

have lost family members to fatal opioid overdoses. Report ¶¶ 1-3. He has authored nearly 300

peer-reviewed journal articles, including dozens of articles on opioids.6 He has testified about

opioids before the U.S. Senate and House of Representatives, the Food and Drug Administration,

the Centers for Disease Control and Prevention, and the National Academy of Sciences.

Curriculum Vitae at 3. He has spoken about opioids at dozens of conferences and seminars. Id.



6
 Expert App’x, Dkt. No. 1097-3, Exh. 1.c, Alexander Report Appendix B –Curriculum Vitae of G. Caleb Alexander,
MD, MS (“Curriculum Vitae”) at 6-28.



                                                      4
    Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 8 of 22 PageID #: 36390




at 42-47. Roughly 75% of his scholarship in the last five years has been devoted to studying the

opioid epidemic.7 Dr. Alexander co-authored a Johns Hopkins report on the opioid epidemic,

which includes recommendations for evidence-based abatement measures.8 He prepared an

abatement plan for Cuyahoga and Summit Counties, Ohio, in the MDL, and for the State of

Washington. Report ¶ 8. Judge Polster denied a motion to exclude his testimony, finding him

“qualified to testify on the topics regarding which [he has] opined.” MDL Op. at 1-2. Defendants

hardly dispute his qualifications.9

Dr. Alexander’s Report
         Dr. Alexander’s assignment was “to discuss ways to abate or reduce the harms caused by

the oversupply of opioids into the Community.” Report ¶ 1. He does so in his Report, which

provides “evidence-based and evidence-informed measures and approaches …. to reduce opioid-

related harms” in the Community. Id. ¶ 17. The Report is 125 pages and includes more than 650

footnotes with sources supporting his opinions, including evidence for the efficacy of the

abatement programs he recommends.                 His abatement plan is “based on my experience in

epidemiology, clinical medicine, and public health, my extensive application of these fields to the

opioid epidemic and my analysis in this case, including review of the Resiliency Plan and other

Community materials.” Id. Dr. Alexander was also asked “to estimate the size of specific

populations that may require abatement interventions within the Community over a 15-year period,

from 2021 to 2035.” Id. ¶ 1. He does so in his Redress Model, Appendix D to the Report, which


7
  Alexander Tr. at 26:2-18.
8
  Expert App’x, Dkt. No. 1097-2, Exh. 1.b, Alexander Report Appendix A – John Hopkins Report: “From Evidence
to Impact,” prepared by Johns Hopkins Bloomberg School of Public Health and the Clinton Foundation (Oct. 2017).
9
 Defendants chip at Dr. Alexander’s qualifications on the ground that he does not specialize in the care of patients
with OUD (Motion at 4), but that is of no significance, because he treats patients with OUD and he is deeply familiar
with the opioid epidemic from his academic work as well as his clinical experience. Defendants also challenge his
qualifications on the ground that he performed no research specific to the Cabell Huntington Community prior to
being retained (Motion at 4), but they fail to explain why that matters, since Dr. Alexander became familiar with the
opioid epidemic in the Community prior to preparing his Report.



                                                         5
 Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 9 of 22 PageID #: 36391




contains detailed population data for each category, subcategory, and program of his abatement

plan. Finally, Dr. Alexander was asked to “provide recommended cost estimates for certain

abatement interventions (generally medical costs),” which he also does in his Redress Model. Id.10

         Dr. Alexander offers four high-level conclusions. First, “There is widespread consensus

in both clinical and public health communities that the abatement measures identified in this report

are effective in reversing opioid-related morbidity and mortality.” He notes that his recommended

programs “are consistent with the [Cabell County] Resiliency Plan, the Mayor’s Office plans, and

the State’s Opioid and Substance Response Plans.” Id. ¶ 16. Second, he concludes that “an opioid

epidemic currently exists within the Community,” which “continues to result in high levels of

opioid-related morbidity and mortality.” Id. ¶ 17. Third, he concludes that based on his experience

and his research for this case, “I am able to determine what additional evidence-based and

evidence-informed measures and approaches should be used to reduce opioid-related harms” in

the Community. Id. Fourth, he concludes that “coordinated, all-encompassing efforts that respond

to the evolving epidemic could reduce cumulative opioid overdoses and opioid-related harms by

50% over fifteen years” in the Community. Id. ¶ 18.

         Dr. Alexander recommends specific abatement programs in four general categories:

“Prevention – Reducing Opioid Oversupply and Improving Safe Use,”11 “Treatment – Supporting




10
  At trial, Plaintiffs will also rely on additional cost data supplied by Plaintiffs’ experts George Barrett—whose report
calculates the total cost of Dr. Alexander’s plan using the data in the Redress Model—and Dr. Nancy K. Young.
Contrary to Defendants’ argument, Dr. Alexander does not “leave [costs] to others with local knowledge” (Motion at
4); rather, he defers to Mr. Barrett and Dr. Young for certain costs based on their respective expertise. The cost data
supplied by Dr. Alexander draws on local data where appropriate, but many of his abatement measures are not found
locally and necessarily draw on examples from other jurisdictions that have implemented the recommended programs.
11
 Prevention includes Health Professional Education, Patient and Public Education, Safe Storage and Drug Disposal,
Community Prevention and Resiliency, Harm Reduction, and Surveillance, Evaluation, and Leadership.



                                                           6
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 10 of 22 PageID #: 36392




Individuals Affected by the Epidemic,”12 “Recovery – Enhancing Public Safety and

Reintegration,”13 and “Addressing Needs of Special Populations.”14

Dr. Alexander’s Deposition Testimony
         Dr. Alexander testified for seven hours about his abatement plan. He demonstrated a strong

familiarity with the opioid epidemic in the Community and local abatement programs. 15 He

testified that the local epidemic is ongoing, noting a recent uptick in overdoses,16 and said new

cases of OUD will continue to arise given the lag in onset of harms from the oversupply of

opioids.17 Although he was not explicitly retained to opine on the causes of the opioid epidemic,

in his Report and testimony he attributes the epidemic to the oversupply of prescription opioids,18




12
  Treatment includes Connecting Individuals to Care, Treating Opioid Use Disorder, Managing Complications
Attributable to the Epidemic, Workforce Expansion and Resiliency, and Distributing Naloxone and Providing
Training.
13
  Recovery includes Public Safety, Criminal Justice System, Vocational Training and Job Placement, Reengineering
the Workplace, and Mental Health Counseling and Grief Support.
14
 Addressing Needs of Special Populations includes Pregnant Women, New Mothers, and Infants; Adolescents and
Young Adults; Families and Children; Homeless and Housing Insecure Individuals; and Individuals with Opioid
Misuse.
15
  Defendants argue that in his deposition Dr. Alexander was not familiar with all the details of the Community’s local
programs. See, e.g., Motion at 9 fn. 8. In fact, Dr. Alexander’s Report cites to hundreds of local sources and he is
very familiar with the Cabell Huntington Community and its programs, as demonstrated throughout his deposition.
To the extent he was unable to fully answer unreasonably granular, “gotcha” questions such as “[D]o you know how
they came about getting the vehicle that the Quick Response Team uses?” Alexander Tr. at 227:1-2, that goes to the
weight of his opinions, not their admissibility.
16
  Alexander Tr. at 111:2-11: “Cabell County EMS reported that the number of overdoses that they responded [to] in
May 2020 were two to three times higher than in the prior nine months. But we also know that the – the COVID
pandemic has significantly threatened gains that have been made in reversing opioid-related morbidity and mortality
and many, many communities have reported strong upticks in overdose deaths from opioids during the pandemic.”
17
  Id. at 129:23-130:15: “[T]here are immediate effects of the oversupply of prescription opioids, but there are also
lag effects. Just as if … you take a community and 60 percent of the people in the community start smoking cigarettes,
they're not going to drop dead tomorrow…. [T]here are similar lag effects that take place with an oversupply of
prescription opioids. And so I wouldn’t necessarily expect to see the effects of an oversupply of opioids” right away.
18
  See, e.g., Report ¶1 (“I have been asked to discuss ways to abate or reduce the harms caused by the oversupply of
opioids into the Community.”); Alexander Tr. at 51:22-52:8: “I mean, if you consider a community that had, I believe
- what - 40 million prescriptions for opioids in a given year that were enough to supply every adult with 400 tablets, I
mean, implicitly, when I design an abatement program, there is implicitly some notion about what caused the epidemic.
Otherwise, I wouldn’t have, as part of my abatement plan, interventions targeting the oversupply of opioids, for
example.”



                                                           7
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 11 of 22 PageID #: 36393




an opinion Defendants have not sought to exclude in their Motion.19

           Dr. Alexander was asked repeatedly why various programs in his abatement plan were

necessary for the Community, given that in some cases similar programs already exist, to which

he explained that he was not asked to capture only incremental abatement needs that are not

currently satisfied.20 He also explained that he was not retained to conduct a needs assessment in

the Community,21 to judge the success of current abatement programs in the Community,22 to

identify current funding sources,23 or to assign liability among Defendants.24 None of those are

weaknesses in his Report; they simply reflect methodological choices.

           Dr. Alexander testified that he “didn’t try to disaggregate my plan based on whether or not

someone was currently using prescription opioids or heroin or fentanyl.” As he explained, “It’s

just not the way—from a public health perspective—that one tackles this type of problem in a

community.” That is partly because “many people that use heroin and fentanyl illicitly, they

started with prescription opioids, the majority.” Id. at 242:1-243:7.25


19
  Defendants refer to “oversupply” in passing in their Motion (at 6-7), but they do not directly dispute Dr. Alexander’s
testimony about the causal relationship between prescription opioid oversupply and the opioid epidemic, beyond
characterizing the epidemic’s public nuisance as “alleged.”
20
   See, e.g., id. at 256:3-10: “I carefully considered existing programs and services within the community as I
developed my recommendations, but I … was not asked to perform a needs assessment per se, so I [did] not attempt
in my abatement plan to net out current levels of care and only propose the margin, essentially only propose … what
additional should be provided.” See also id. at 329:13-16: “I was not asked to … figure out what exactly is being
done and then to add on exactly what I thought was necessary to reach an adequate program.”
21
  See, e.g., id. at 259:12-17: “I wasn’t asked to do a needs assessment of specifically how many beds are currently
occupied or how many people are currently in treatment that are being paid for by the City or State or County and
how many additional people should be treated.”
22
   See, e.g., id. at 212:17-20: “I was asked to look forward, not look backwards, and I did not conduct any
comprehensive sort of program evaluation of the performance of the interventions to date.” See also id. at 246:20-23:
“I wasn’t asked to perform a comprehensive review or evaluation or … give a grade to any specific program.”
23
  See, e.g., id. at 222:12-15: “I wasn't asked to identify who pays the bills…. I was simply asked to identify what I
thought would be an evidence-based abatement program for this community.”
24
     See, e.g., id. at 279:18-19: “I wasn’t asked to opine on the role of … a specific party such as distributors.”
25
   See also id. at 91:7-11: I was not “asked to disaggregate or design one abatement plan for people that were still
using prescription opioids non-medically or addicted to them and a second abatement plan for people using heroin or
illicit fentanyl.”



                                                              8
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 12 of 22 PageID #: 36394




                                          ARGUMENT
       “All Daubert demands is that the trial judge make a ‘preliminary assessment’ of whether

the proffered testimony is both reliable and helpful.” Maryland Cas. Co. v. Therm-O-Disc, Inc.,

137 F.3d 780, 783 (4th Cir. 1998). Dr. Alexander’s opinions are both reliable and helpful. He is

a preeminent expert, he relies on reliable sources, his Report is tailored to the local community,

and his comprehensive evidence-based abatement plan will help the Court by identifying what

programs to include in the equitable remedy of abatement sought by Plaintiffs.

I.     IN THE MDL, JUDGE POLSTER REJECTED THE SAME ARGUMENTS DEFENDANTS MAKE
       HERE
       In the MDL, Defendants raised the same arguments against Dr. Alexander’s testimony that

they make here, claiming that his opinions “are not relevant to the facts of this case because [he]

failed to ‘distinguish between the effects of prescription opioid medications and illegal street

drugs,’ failed to ‘exclude other sources of funding,’ and improperly relied on nationwide data.”

MDL Op. at 4-5. Judge Polster rejected every argument. His decision is on point and highly

persuasive.

       Judge Polster concluded that Dr. Alexander’s comprehensive abatement plan is relevant

and helpful: “The Court agrees with Plaintiffs that testimony regarding the ‘full cost of abating

the public nuisance’ is relevant and will help the Court understand the scope of what it will take

to remedy the opioid crisis.” Id. at 5. The Court rejected the argument that Dr. Alexander should

have discounted his abatement plan based on current abatement programs and funding sources:

       To the extent the Court determines this scope [of abatement needs] is narrowed by
       other programs already in place in [the local area], and/or additional sources of
       funding that may exist, the Court can exercise its equitable powers to deviate from
       the full costs of abatement to a more just and appropriate amount. Thus, Plaintiffs’
       experts’ failure to consider other sources of funding and their consideration of
       national data does not make their opinions any less relevant.

Id.   This Court should follow Judge Polster’s opinion and his reasoning and should deny



                                                9
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 13 of 22 PageID #: 36395




Defendants’ Motion to preclude Dr. Alexander’s testimony.26

II.      DR. ALEXANDER’S TESTIMONY IS HELPFUL AND HIGHLY RELEVANT
         Dr. Alexander’s abatement plan is highly relevant to the Court’s ultimate task of fashioning

an equitable remedy for Plaintiffs. Defendants do not challenge the substance of his abatement

plan. Instead, they fault him for not performing additional layers of analysis which are beyond the

scope of his assignment and more appropriate, if at all, for Defendants’ experts or the Court’s final

judgment.

         A.       Defendants Do Not Challenge the Contents of Dr. Alexander’s Plan
         Defendants do not dispute that the programs Dr. Alexander recommends are important

components of a comprehensive abatement plan. They do not claim that the specific abatement

measures included in his plan would be ineffective to abate the opioid epidemic or that his cost

assessments are miscalculated. They do not claim that any of the sources relied on by Dr.

Alexander in his Report are unreliable or irrelevant. They do not ask the Court to consider different

academic studies, governmental data sources, or abatement measures. They do not suggest a

different time frame for the abatement plan. Nor do they challenge Dr. Alexander’s conclusion

that the interventions will reduce the indicia of the epidemic by 50%. Report ¶¶ 13, 18. 27 Their

Motion says nothing about his Redress Model, which contains granular population estimates and

cost data for the abatement plan.

         Defendants have not disclosed any epidemiologists or physicians to challenge Dr.

Alexander’s abatement plan or to offer a competing plan. The only defense expert who responded



26
   Defendants strain to distinguish this case from the MDL (Motion at 1 fn.1), but their reasoning is unpersuasive. The
issues that overlap between the MDL and this case, particularly whether Dr. Alexander’s abatement plan must factor
in current programs and funding, are unaffected by the points Defendants raise about causation and whether abatement
is an equitable remedy.
27
  Defendants note that Dr. Alexander’s MDL report had a ten-year timeframe, but they do not have a substantive
argument for why ten years would be preferable to 15. Motion at 7 fn. 5.



                                                          10
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 14 of 22 PageID #: 36396




to his Report is Robert Rufus, a CPA who admitted in his Report that “I am not a public health

expert, and thus I take no position on the reasonableness or efficacy of Dr. Alexander’s

recommended ‘abatement’ responses and interventions.”28 Dr. Rufus did not challenge the

contents of the abatement plan, only raising the obvious point, repeated in Defendants’ Motion,

that certain programs recommended by Dr. Alexander currently exist in the Community. 29

           B.       Dr. Alexander’s Plan Fits the Facts of this Case
           Defendants claim that Dr. Alexander’s abatement plan does not “fit the facts of this case,”

Motion at 18, and that his plan is “generic” and “untethered” to the local environment. Id. at 2,

12. On the contrary, Dr. Alexander’s plan is customized to the Community and grounded in local

sources and data. He surveys the local epidemic with detailed data, noting that the epidemic “is

especially severe in the Cabell-Huntington Community, which has been referred to as the

‘overdose capital of the world.’” Report ¶ 21; see generally id. ¶¶ 20-30. His opinions draw on

conversations with dozens of local stakeholders,30 deposition testimony by Community leaders

such as Mayor Steve Williams and Fire Chief Jan Rader,31 local abatement plans such as the City

of Solutions,32 local news articles,33 and data from local government.34 His plan is filled with

references to local and state abatement programs.35 The population data in his Redress Model is


28
     Exh. C, Expert Report of Robert J. Rufus (“Rufus Report”) at 46.
29
     Rufus Report at 19-33.
30
     Id. ¶ 11 (identifying 21 people with whom Dr. Alexander or his team members spoke).
31
     See, e.g., id. ¶¶ 24, 29, 86 (citing depositions of Todd Davies, Gordon Merry, and Mayor Williams).
32
  See, e.g., id. ¶¶ 12-13 (citing the West Virginia 2020-2022 Substance Use Response Plan, City of Solutions Guide,
2015 and 2017 Mayor’s Strategic Plans, and the Cabell County Resiliency Plan).
33
     See, e.g., id. ¶¶ 22, 29, 63 (citing the Huntington Herald-Dispatch newspaper).
34
 See, e.g., id. ¶¶ 12-13 (referencing data from the Cabell Huntington Health Department, Cabell County Emergency
Medical Services, and local police and sheriff’s departments).
35
  See, e.g., id. ¶ 26 (describing PROACT treatment center), ¶ 63 (describing local drug-takeback efforts), ¶¶ 69-70
(describing local community coalitions), ¶¶ 77-78 (describing Cabell Huntington Health Department syringe services
program), ¶ 86 (describing Opioid Data Dashboard maintained by the West Virginia Office of Drug Control Policy),
¶ 97 (describing Huntington Quick Response Team), ¶ 130 (describing Lily’s Place center for infants with neonatal


                                                           11
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 15 of 22 PageID #: 36397




based on local data.36 The cost data in his redress model is also local, where possible, such as the

cost of the Compass program for compassion fatigue. Id., 2D. Workforce Expansion. His narrative

Report contains more than 650 footnotes and his Redress Model contains hundreds more, many

from local sources. Throughout his Report, Dr. Alexander addresses the unique circumstances of

the Cabell Huntington Community, such as the economic hardships of its Appalachian setting, and

he shows how those considerations affect his specific program recommendations.37

        Dr. Alexander’s abatement plan for the Cabell Huntington Community is different from

both the plan he created in the MDL and the one he prepared for Washington State. In each case,

he tailored his plan to local needs and updated it based on the most current research, evidence, and

best practices. The differences between the plans underscore that each plan is tailored to the

geographic area and not “generic.” Motion at 2.38 For example, the population assumptions

reflected in the Redress Model reflect the severity of the local opioid epidemic and resulting

abatement needs.39



abstinence syndrome and Healthy Connections program for women in recovery), ¶ 132 (describing Compass stigma
reduction program for first responders), ¶ 138 (describing local naloxone training), ¶ 152 (describing Cabell County
Drug Court), ¶ 180 (describing Drug Free Moms and Babies Project).
36
  Local data includes the number of local medical providers (for academic detailing) (Redress Model, Appendix D,
1A. Health Professional Education), the population of Cabell County (for purposes of the mass media campaign) (id.,
1B. Patient and Public Education), the local heroin use population (for syringe service programs) (id., 1E. Harm
Reduction), the caseload of quick response teams (for QRT needs) (id., 2A. Connecting Individuals to Care), and the
local OUD population estimated by Dr. Keyes (for OUD treatment and other programs) (id., 2B. Treating Opioid Use
Disorder).
37
  See, e.g., Report ¶ 156 (recommending vocational training because “The opioid epidemic has been particularly
profound in many parts of America that have simultaneously experienced significant economic decline, including
Appalachian communities such as Cabell County and the City of Huntington.”).
38
  In a footnote, Defendants suggest that Dr. Alexander’s failure to recommend the exact same plan for the Community
as he did in the MDL is somehow a flaw. See Motion at 7 fn. 5. They likewise suggested during his deposition that
his plans are inconsistent: “I am asking Doctor Alexander if he had—as he testified—put in a comprehensive plan
for abatement last year, why does he have additional categories for abatement here a year later in the Cabell
County/Huntington jurisdiction.” Alexander Tr. at 168:20-24. But Defendants cannot have it both ways. The plans
are different for the simple reason that each plan is tailored to fit the needs of the particular jurisdiction.
39
   Dr. Alexander relies on Dr. Katherine Keyes’s estimate that more than 8,000 people in the Community have OUD,
a staggering number given the Community’s modest size. See Redress Model (Appendix D), 2B.



                                                        12
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 16 of 22 PageID #: 36398




       Defendants argue that Dr. Alexander’s Report “fails to address unmet needs today, as

opposed to prognosticating about future need.” Motion at 2 (emphasis in original). But that

argument makes no sense. The opioid epidemic is ongoing and will continue to cause harms.

Indeed, the epidemic will result in future cases of OUD, as Dr. Alexander testified, “even if the

abatement plan is deployed.” Alexander Tr. at 238:20-240:6. The year-by-year population

assumptions in the Redress Model reflect the predicted fluctuations in OUD population over time

and are therefore entirely appropriate.

       C.      Dr. Alexander Is Not Required to Conduct the Additional Analyses
               Demanded by Defendants to Make His Testimony Relevant
       Dr. Alexander’s Report presents an exhaustively researched, evidence-based,

comprehensive plan to abate the opioid epidemic in the Community. The interventions fit the facts

of the Community, as described above. Defendants nonetheless argue that Dr. Alexander should

have discounted his abatement plan based on existing programs and current funding (Motion at 8-

15). But discounting is intentionally outside the scope of his plan, which is comprehensive and

thus includes abatement programs whether or not they currently exist in the Community. He also

does not calculate the total cost of his plan—George Barrett does so—much less discount that cost

based on collateral funding sources. As Judge Polster recognized, Plaintiffs seek an equitable

remedy from this Court, and therefore understanding the “full cost” of abatement is highly relevant

to the Court’s analysis. MDL Op. at 5. Without it, the Court is deprived of his expert opinions

regarding what abatement measures have been proven effective, what programs are needed to

abate the epidemic in the Community, and how much they will cost. The Court can use Dr.

Alexander’s abatement plan as the basis for an equitable abatement remedy, either adopting it in




                                                13
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 17 of 22 PageID #: 36399




full or with modifications. Id.40

         Defendants’ argument is based on a faulty legal premise. By law, they are charged with

paying the costs of abating the nuisance they have created.41 That others have, in the interim,

assumed some of those costs in order to stem the tide of overdose deaths and related ills provides

no justification for allowing Defendants to avoid paying the full costs going forward. It certainly

provides no basis to exclude Plaintiffs’ expert from explaining what the full costs would be.42

         This is particularly true because, as Plaintiffs have explained elsewhere, under West

Virginia law, it is not appropriate to discount Plaintiffs’ remedy to reflect collateral source

payments.43 Defendants may disagree with Plaintiffs’ legal analysis, but there is no reason

Plaintiffs’ expert should voluntarily adopt Defendants’ position. The Court may conclude that



40
  The Court might conclude, based on the totality of the evidence, that the abatement plan should actually be broader
or last longer. For comparison, the West Virginia Mass Litigation Panel held that costs to abate the opioid epidemic
“are in the nature of equitable relief, not past damages,” and suggested specific costs that could be included in an
abatement plan:
         For example, the cost of providing opioid education programs or treatment centers might be part of
         the equitable relief to abate Plaintiffs’ alleged public nuisance – the opioid crisis…. The Court
         further concludes that prospective costs for addiction treatment and services may be sought as part
         of the necessary measures to abate or remediate the alleged public nuisance of the opioid epidemic.
         Such costs are akin to the “clean up” costs that were assumed to be recoverable to remediate the
         public nuisance in [State ex rel. Smith v.] Kermit Lumber, 200 W. Va. 221, 245, 488 S.E. 2d 901,
         925 (1997).
In re: Opioid Litig., No. 19-C-9000, Order Regarding Plaintiffs’ Motion to Strike Defendants’ Notices of Non-Party
Fault (W.V. Cir. Ct. Kanawha Cnty. July 29, 2020), ¶¶ 13-14.
41
   See, e.g., County of Erie, New York v. Colgan Air, Inc., 711 F.3d 147, 153 (2d Cir. 2013) (where local government
abates nuisance, it is “performing not its own duty, but the duty of another”); Alliance v. Baker, 959 N.E.2d 538, 540
(Ohio Ct. App. 2011) (allocating among adjoining property owners cost of nuisance abatement); Ypsilanti Charter
Twp. v. Kircher, 761 N.W.2d 761, 780 (Mich. App. 2008) (court may abate a public nuisance at the expense of the
property owner).
42
   Although it is outside the scope of Dr. Alexander’s plan and this Motion, Defendants are also grossly mistaken in
implying that the Community does not need funding for abatement measures. They characterize Christina Mullins,
Commissioner of the West Virginia Department of Health and Human Resources, as testifying that “West Virginia
has more than sufficient funding in place” to address the opioid epidemic. Motion at 9 fn. 7. But during her deposition
in this case, Commissioner Mullins testified that “There is still a lot of work to do” to address the current opioid crisis.
“We still have people who need to access treatment. We have children and families who are impacted by the crisis
and we have kids that we want to make sure don’t follow that same path of addiction.” Exh. E, Transcript of Christina
Mullins Deposition (July 14, 2020) at 141:15-22. She also testified that more financial resources are needed. Id. at
148:6-151:11.
43
   See Collateral Source Motion, ECF No. 1006-0 (Sept. 22, 2020).



                                                            14
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 18 of 22 PageID #: 36400




Defendants are liable for the full cost of Dr. Alexander’s abatement plan, regardless of current

programs and funding, and that Defendants must reimburse third parties for the cost of any existing

abatement programs within the scope of the abatement plan.44 After all, why should third parties—

whether government, insurance companies, non-profits, or others—pay to abate a public health

epidemic caused by Defendants? And why should Defendants pay less because other parties have

stepped in to address the harms Defendants caused?45

         In effect, Defendants want Dr. Alexander to do their work for them, adopting their legal

premise that discounting the scope and cost of his abatement plan is appropriate and therefore

narrowing his plan in Defendants’ favor. But if Defendants think they are entitled to a discount

from Dr. Alexander’s abatement plan, then it is up to them to prove, through expert opinion, both

that a discount is justified and the amount of any discount. If they believed the abatement plan

should be narrowed based on current programs or current funding, or if they believed it should be

narrowed to exclude illicit opioids, they were free to offer expert testimony to specify how and

why the plan should be narrowed. They chose not to do so. Defendants’ expert Robert Rufus

identified some local programs, but he did not attempt to quantify to what extent Dr. Alexander’s

abatement plan should be reduced in scope and he admitted he is not qualified to challenge Dr.

Alexander’s plan. Dr. Alexander’s comprehensive, evidence-based abatement plan is both useful

and relevant as is.



44
  The additional analyses demanded by Defendants call for legal conclusions about causation and liability, and are
thus best handled by the Court in fashioning a judgment. As Judge Polster observed, “To the extent the Court
determines [the abatement plan’s] scope is narrowed by other programs already in place in [the local area], and/or
additional sources of funding that may exist, the Court can exercise its equitable powers to deviate from the full costs
of abatement to a more just and appropriate amount.” MDL Op. at 5.
45
  As George Barrett testified, “[I]f some funding mechanism or some other agency was perhaps paying for [an
abatement program], typically we would not expect the defense to get a benefit from that just because they were lucky
enough to have triggered an opioid epidemic in a geographic area which was providing a syringe program” or other
abatement programs. Exh. D, Transcript of George A. Barrett Deposition (Sept. 21, 2020) at 116:24-117:6.



                                                          15
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 19 of 22 PageID #: 36401




         As for Defendants’ argument that Dr. Alexander’s plan is flawed because it is not limited

to harm “allegedly caused by Defendants’ misconduct” (Motion at 2, 15-18), because the OUD

treatment and other abatement programs he recommends would encompass individuals who use

illegal opioids like heroin and fentanyl, that is an issue of causation which is addressed by other

experts. See MDL Op. at 7 (“Plaintiffs are entitled to utilize different experts to support different

portions of their case.”). As Plaintiffs other experts opine, the harms “caused by Defendants’

misconduct” (Motion at 1) extend to those associated with illicit drugs such as heroin and

fentanyl.46 Dr. Alexander’s Report also briefly touches on causation, noting that both prescription

and illicit opioids contribute to the epidemic,47 and that prescription opioid use often leads to illicit

opioid use.48 As Dr. Alexander testified, an effective abatement plan must address all kinds of

opioids, and there would be no practical way to differentiate abatement programs between

prescription and illicit opioids. Supra fn. 25.

                                                  CONCLUSION
         For the foregoing reasons, this Court should deny in its entirety Defendants’ Motion to

Exclude Dr. Alexander’s testimony.




46
  See, e.g., Expert App’x, Dkt. No. 1097-18, Exh. 5.a, Expert Report of Katherine Keyes, Ph.D., Aug. 3, 2020, pp.
27-37 (“The increase in the prescription opioid supply, coupled with opioid use disorders and increases in non-medical
use and non-medical opioid use disorder, resulted in an exponential increase in prescription opioid overdose as well
as many other non-fatal consequences.”); pp. 46-50 (“Prescription opioid use is causally related to heroin use”).
47
  See, e.g., Report ¶ 22 (“Though the sharp rise in opioid deaths in West Virginia has largely been driven by heroin
and fentanyl since 2014, between 2014 and 2016, deaths due to prescription opioids increased by 42%.”).
48
   See, e.g., id. ¶ 23 (“There is a clear link between non-medical use of prescription opioids and subsequent heroin or
illicit fentanyl use.... In addition, several studies suggest[] that 70-80% of current heroin users report non-medical
prescription opioid use prior to initiating heroin.”).



                                                         16
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 20 of 22 PageID #: 36402




      Dated: October 23, 2020                   Respectfully submitted,


THE CITY OF HUNTINGTON                    CABELL COUNTY COMMISSION
/s/ Anne McGinness Kearse                 /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse                     Paul T. Farrell, Jr.
WVSB No. 12547                            WVSB Bar No. 7443
Joseph F. Rice                            FARRELL LAW
MOTLEY RICE LLC                           422 Ninth Street, 3rd Floor (25701)
28 Bridgeside Blvd.                       PO Box 1180
Mount Pleasant, SC 29464                  Huntington, West Virginia 25714-1180
Tel: 843-216-9000                         Mobile: 304-654-8281
Fax: 843-216-9450                         paul@farrell.law
akearse@motleyrice.com
jrice@motleyrice.com

Linda Singer                              /s/ Anthony J. Majestro
David I. Ackerman                         Anthony J. Majestro
MOTLEY RICE LLC                           WVSB No. 5165
401 9th Street NW, Suite 1001             POWELL & MAJESTRO, PLLC
Washington, DC 20004                      405 Capitol Street, Suite P-1200
Tel: 202-232-5504                         Charleston, WV 25301
Fax: 202-386-9622                         304-346-2889 / 304-346-2895 (f)
lsinger@motleyrice.com                    amajestro@powellmajestro.com
dackerman@motleyrice.com
                                          Michael A. Woelfel
Charles R. “Rusty” Webb                   WVSB No. 4106
WV No. 4782                               WOELFEL AND WOELFEL, LLP
THE WEBB LAW CENTRE                       801 Eighth Street
716 Lee Street, East                      Huntington, West Virginia 25701
Charleston, West Virginia 25301           Tel. 304.522.6249
Telephone: (304) 344-9322                 Fax. 304.522.9282
Facsimile: (304) 344-1157                 mikewoelfel3@gmail.com
rusty@rustywebb.com




                                     17
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 21 of 22 PageID #: 36403




On Brief:

David D. Burnett
MOTLEY RICE LLC
401 9th Street NW, Suite 1001
Washington, DC 20004
Tel: 202-849-4976
Fax: 202-386-9622
dburnett@motleyrice.com

Andrea Bierstein
SIMMONS HANLY CONROY
112 Madison Avenue, 7th Floor
New York, NY 10016
212-257-8482
abierstein@simmons.com

Paulina do Amaral
LIEFF, CABRASER, HEIMANN &
BERNSTEIN, LLC
250 Hudson Street, 8th Floor
New York, NY 10013
Tel: 212-355-9500
Fax: 212-355-9592
pdoamaral@LCHB.com




                                     18
Case 3:17-cv-01362 Document 1111 Filed 10/23/20 Page 22 of 22 PageID #: 36404




                                  CERTIFICATE OF SERVICE

        I certify that on October 23, 2020, a copy of the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system. This filing will also be served on all parties by

email to: Track2OpioidDefendants@ReedSmith.com and mdl2804discovery@motleyrice.com.


                                                        /s/ Moniqúe Christenson
                                                        Monique Christenson (SC Bar No. 104063)
                                                        MOTLEY RICE LLC




                                                  19
